Judgment unanimously affirmed. Memorandum: The sole ground urged by appellant for reversal of his adjudication as a youthful offender in 1968 following a nonjury verdict of guilty of acts which, if done by someone over the age of 18 years, would have constituted burglary, third degree and petit larceny is the unavailability for appellate review of the stenographic transcripts of his arraignment and sentencing. The record on appeal includes a transcript of the trial and the clerk’s minutes of appellant’s arraignment and sentencing. Appellant has not asserted any error in connection with any of the proceedings in the trial court and we find, therefore, that he has failed to establish any ground for reversal of the judgment appealed from (see People v Bell, 36 AD2d 406, 408, affd 29 NY2d 882; People v Horton, 49 AD2d 805). (Appeal from judgment of Onondaga County Court adjudging defendant a youthful offender.) Present—Marsh, P. J., Moule, Mahoney, Goldman and Witmer, JJ.